Chase, Ch. J
delivered the'opinion of the court.- This case has been ably and amply discussed by the counsel., and placed in every -point of view of which it is susceptible, or which ingenuity, united with profound legal knowledge, could suggest? although the court think the first and important question lies within a narrow compass, and did not seem to admit of that diffusive' range of argument in which the counsel have’indulged, they have been much gratified by the discussion.
The first and great question- is, Whether the deed front Daniel Heister, and wife, to William Heister, is clothed with those, requisites and solemnities which the law has prescribed to give it validity to pass the interest of the wife in the lands in question? The court, in forming their judgment, have considered the three acts of assembly of 1715, 1752 and 1766, as being in pari materia, and have *377endeavoured to expound them in such manner as is most correspondent with file apparent intention of the legisla1 11 , lure; and to guide them in their decision, have adverted s • > to the law as it stood prior to the introduction of the various acts of assembly on the subject.
Independent of the acts of assembly, there was no legal mode by which the wife could transfer her interest but by common recovery and fine. These modes were attended with difficulty, great expense, and considerable delay. The first, although a fictitious proceeding, was conducted as a real action, to recover the wife’s land; on the second, more in the form of a conveyance, the Wife was examined by the court to know if she parted with her interest willingly.
The legislature which passed the act of 1713, as to the lands of a feme covert, had two important objects in view —.The first to provide a facile and expeditious mode for conveying the wife’s interest in land; the second to protect tire rights of a feme covert, and to prevent her husband’s passing away her lands, without her consent, declared on an examination made and certified in a particular manner.
Under the act of 1715, the wife, if she is named as a grantor in a deed of bargain and sale, shall be barred of her lands if she acknowledge the deed in the manner prescribed by that act. This certainly means, if she join her husband, who is also a grantor, in the said deed. The legislature never intended the wife should pass her interest, unless her husband, as grantor, joined in the deed.
The act of 1766 is more explicit than the act of 1715, and enacts, that if any feme covert, joining with her husband in any of the several conveyances before mentioned, i. e, fcoftinent, grant, &c. when the feme covert hath the right, title or interest, of the lands, tenements and hereditaments, or any part thereof, by such conveyance, intended to he given, granted, &c. .she shall, by such execution of the said conveyance, examination, acknowledgment and enrolment, be barred. This act plainly shows, that where the interest of the feme covert is to be conveyed or barred, she must join with her husband in the conveyance which is proper to pass the interest intended to be transferred, which conveyance shall be acknowledged by the husband. The second section enacts, that no estate of inheritance or freehold, or any estate For above seven years, shall pass, un*378less the deed or conveyance shall be acknowledged. Tits sixth section, which refers to the second,■ proves incontrovertibly, that the deed or conveyance in which the jeme co-' Vert is to join with her husband to pass her interest in land, must be a deed or conveyance acknowledged by her husband, because no'interest or estate in land, for more than seven years, can pass, except the conveyance be acknowledged.
To pass the interest of the- wife in her land, the husband and wife must join in the deed as grantors* and the deed cannot be legally efficient and operative to pass her interest, unless it is acknowledged by the husband, for without the solemnity of acknowledgment by the husband, it is not his deed or conveyance to pass the inheritance or freehold, or any estate for above seven years.
judgment reversed, (a)

 the act of 1816, ch. 164.